DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 7, both line 20 and line 21, “first shafts 113” should be “second shafts 114”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “two first brackets, rotatably connected to two opposite ends of the torque module” is confusing because it is not clear exactly how many brackets are connected to each end.  For clarity, “respective” may be inserted after “two”.  Not similar errors on line 4 of claim 1 and lines 6-8 of claim 13.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 10,856,430 B2 (Yoo et al.) shows an electronic device having a hinge assembly, including two elastic slide plates (or elastic modules) slidably disposed in the groove of a rail bracket, to compensate for uneven movement of the display assembly from an unfolded position to a folded position.
US 2020/0097051 A1 (Liu) shows a hinge for flexible screen having a gear transmission mechanism connecting at each side a first bracket, a second bracket, 
US 2008/0250606 A1 (Peng et al.) shows a hinge sliding track having a first bracket telescopically sliding on a second bracket, and an elastic module is disposed between the first and second bracket to position one bracket in position along a track of the other bracket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
May 4, 2021